Dismissed and Opinion Filed July 7, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00770-CR
                                     No. 05-16-00771-CR
                                     No. 05-16-00772-CR
                                     No. 05-16-00773-CR

                         EX PARTE MICHAEL WHALEY, Relator

                  Original Proceeding from the 282nd Judicial District Court
                                    Dallas County, Texas
             Trial Court Cause Nos. F91-45041, F92-36477. F92-36482, F93-01488

                            MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis
       Relator was convicted in 1993 for aggravated robbery, engaging in organized criminal

activity, and aggravated assault. The Eastland Court of Appeals affirmed the conviction on

direct appeal. See Whaley v. State, No. 11-93-00127-CR (Tex. App.—Eastland Dec. 9, 1993, no

pet.). In this original proceeding, relator complains that his sentences were excessive and his

convictions the result of ineffective assistance of counsel and prosecutorial misconduct. He asks

this Court to conduct an evidentiary hearing under article 11.07(d) of the Code of Criminal

Procedure.
        Although relator styles the petition as a “Notice of Appeal,” the substance of the petition

is a collateral attack on his underlying convictions.1 Such an attack falls within the scope of a

post-conviction writ of habeas corpus under article 11.07 of the Texas Code of Criminal

Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Only the Texas Court of

Criminal Appeals has jurisdiction in final post-conviction felony proceedings. Id ; In re McAfee,

53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding); Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (by granting

writ of mandamus to vacate judgment of conviction, court of appeals usurped exclusive authority

of court of criminal appeals to grant post-conviction relief).

        Accordingly, we DISMISS this proceeding for want of jurisdiction.




                                                             /Molly Francis/
                                                             MOLLY FRANCIS
Do Not Publish                                               JUSTICE
TEX. R. APP. P. 47
160770F.U05




    1
      Sentence was imposed in these cases on June 9, 1993. Relator has already had one direct appeal from his
convictions and nothing in his latest filing indicates that the trial court issued any new, appealable orders. To the
extent relator seeks to again directly appeal the 1993 convictions, such an appeal is untimely. TEX. R. APP. P.
26.2(a)(1).


                                                         2